1    John R. Manning
     Attorney at Law
2    1111 H Street, Suite 204
     Sacramento, CA 95814
3    (916) 444-3994
     Fax (916) 447-0931
4    jmanninglaw@yahoo.com

5    Attorney for Defendant
     MIGUEL HUITRON
6

7                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9    UNITED STATES OF AMERICA,              )   Case No.: 2:10 CR 162 JAM
                                            )
10                       Plaintiff,         )   STIPULATION REGARDING EXCLUDABLE TIME
                                            )   PERIODS UNDER SPEEDY TRIAL ACT;
11   vs.                                    )   FINDINGS AND ORDER
                                            )
12   MIGUEL HUITRON,                        )   Date:    June 11, 2019
                                            )   Time:    9:15 a.m.
13                       Defendant.         )   Judge:   Honorable John A. Mendez
                                            )
14

15         The United States of America through its undersigned counsel, Heiko

16   Coppola, Assistant United States Attorney, together with counsel for

17   defendant Miguel Huitron, John R. Manning, Esq., hereby stipulate the

18   following:

19         1.   By previous order, this matter was set for a change of plea hearing

20   on April 2, 2019.

21         2.   By this stipulation, the defendant now moves to continue the change

22   of plea until June 11, 2019 at 9:15 a.m. The parties move to exclude time

23   between April 2, 2019 and June 11, 2019 under Local Code T-2 (complexity of

24   the case) and Local Code T-4 (to allow defense counsel time to prepare).

25   Such time exclusions were previously ordered in this matter prior to Mr.

26   Huitron being brought before the Court.    Such exclusions still seem to be

27   appropriate based on the amount of defendants and discovery (as noted below).

28



                                                 1
1         3.   The parties agree and stipulate, and request the Court find the

2    following:

3              a.      This is a nine-year-old wire-tap case with (originally) 12

4                      defendants.    The United States has produced 8,536 pages of

5                      discovery and eleven discs of audio files and call

6                      translations.

7              b.      Mr. Huitron has been provided a draft plea agreement by the

8                      government.    The plea agreement contemplates attributing a

9                      significant amount of methamphetamine to Mr. Huitron.

10                     Additionally, the plea agreement contemplates the

11                     possibility of a guideline enhancement related to

12                     leadership.    After receiving the plea agreement Mr. Huitron

13                     has requested the opportunity to review with counsel a

14                     second time, a number of phone calls wherein Mr. Huitron is

15                     either allegedly one of the voices on the recording or is

16                     referred to by the individuals who were recorded.    The

17                     noted recordings are extremely numerous but are all related

18                     to either the drug totals and/or the potential leadership

19                     enhancement.    When initially reviewed with the defendant

20                     the recordings lacked context.   Now that Mr. Huitron has

21                     been provided with a draft plea agreement he is better able

22                     to understand how the recordings may be relevant to his

23                     potential guideline calculations (and sentence).

24                     Additionally, defense counsel has retained the services of

25                     an expert who has not yet completed his analysis of wire-

26                     tap related issues.

27                     Finally, defense counsel has requested from the government

28                     a (potentially) significant volume of additional discovery.



                                                2
1               c.      Counsel for the defendant believes the failure to grant a

2                       continuance in this case would deny defense counsel

3                       reasonable time necessary for effective preparation, taking

4                       into account the exercise of due diligence.

5               d.      The Government does not object to the continuance.

6               e.      Based on the above-stated findings, the ends of justice

7                       served by granting the requested continuance outweigh the

8                       best interests of the public and the defendant in a speedy

9                       trial within the original date prescribed by the Speedy

10                      Trial Act.

11              f.      For the purpose of computing time under the Speedy Trial

12                      Act, 18 United States Code Section 3161(h)(7)(A) within

13                      which trial must commence, the time period of April 2,

14                      2019, to June 11, 2019, inclusive, is deemed excludable

15                      pursuant to 18 United States Code Section 3161(h)(7)(A) and

16                      (B)(ii) and (iv), corresponding to Local Code T-2 and T-4

17                      because it results from a continuance granted by the Court

18                      at the defendant's request on the basis of the Court’s

19                      finding that the ends of justice served by taking such

20                      action outweigh the best interest of the public and the

21                      defendant in a speedy trial.

22

23         4.   Nothing in this stipulation and order shall preclude a finding that

24   other provisions of the Speedy Trial Act dictate that additional time periods

25   are excludable from the period within which a trial must commence.

26

27         IT IS SO STIPULATED.

28



                                               3
1    Dated:   March 26, 2019                     /s/ John R. Manning
                                                 JOHN R. MANNING
2                                                Attorney for Defendant
                                                 Miguel Huitron
3

4    Dated:   March 26, 2019                     McGregor W. Scott
                                                 United States Attorney
5
                                                  /s/ Heiko P. Coppola
6                                                HEIKO P. COPPOLA
                                                 Assistant United States Attorney
7

8                                        ORDER
9
          The Court, having received, read, and considered the stipulation of the
10
     parties, and good cause appearing therefrom, adopts the stipulation of the
11
     parties in its entirety as its order.
12

13
     IT IS SO FOUND AND ORDERED this 26th day of Marcy, 2019.
14

15
                                         /s/ John A. Mendez_____________
16                                       HONORABLE JOHN A. MENDEZ
                                         UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28



                                               4
